Citation Nr: 1741055	
Decision Date: 09/20/17    Archive Date: 10/02/17

DOCKET NO.  10-23 040		DATE
		

THE ISSUE

Entitlement to a disability rating in excess of 10 percent for lumbar spine degenerative joint disease (DJD). 


ORDER

Entitlement to a disability rating in excess of 10 percent for lumbar spine DJD is dismissed.


FINDING OF FACT

Prior to promulgation of a decision in the appeal, the Veteran withdrew his appeal with respect to the issue of entitlement to a disability rating in excess of 10 percent for lumbar spine DJD.


CONCLUSION OF LAW

The criteria for withdrawal of a substantive appeal by the Veteran as to the issue of entitlement to a disability rating in excess of 10 percent for lumbar spine DJD have been met.  38 U.S.C.A. § 7105(b)(2), (d)(5) (West 2014); 38 C.F.R. §§ 20.202, 20.204 (2016).
 
REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The Veteran had honorable active service with the United States Army from January 1985 to December 2007.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a January 2008 rating decision by a Department of Veterans Affairs (VA) Regional Office (RO).  The Board remanded the issue in November 2013.  

Entitlement to a disability rating in excess of 10 percent for lumbar spine DJD.

The Board may dismiss any appeal that fails to allege specific error of fact or law  in the determination being appealed.  A substantive appeal may be withdrawn in writing at any time before the Board promulgates a decision.  38 U.S.C.A. § 7105; 38 C.F.R. §§ 20.202, 20.204(b).  Except for appeals withdrawn on the record at a hearing, appeal withdrawals must be in writing.  38 C.F.R. § 20.204(c).  

The Veteran perfected an appeal as to the issue of entitlement to a disability rating in excess of 10 percent for lumbar spine DJD in May 2010.  The Board remanded the issue for further development in November 2013.  In August 2017, the Veteran's representative submitted a statement indicating that the Veteran wished to withdraw his current appeal.  As such, there remain no allegations of errors of fact or law for appellate consideration and the Board does not have jurisdiction to review the appeal regarding entitlement to a disability rating in excess of 10 percent for lumbar spine DJD.  Therefore, the issue is dismissed.


______________________________________________
B. MULLINS
Veterans Law Judge, Board of Veterans' Appeals

ATTORNEY FOR THE BOARD	Patricia Veresink, Associate Counsel

Copy mailed to:  Vietnam Veterans of America

Department of Veterans Affairs


